DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 17/120,362, filed 14 December 2020, which claims priority to Taiwan Application No. TW108146198, filed 17 December 2019.
Claims 1–18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8–10, 14, 17, and 18 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by R. Cucchiara, C. Grana, & A. Prati, “Semantic Transcoding of Videos by Using Adaptive Quantization”, 5 J. Internet Tech. 341–350 (Oct. 2004) (“Cucchiara”).
Cucchiara, directed to a video transcoder, teaches with respect to claim 1 a device, comprising:
a first interface transmission circuit electrically coupled to an image source (Fig. 1, decoder with video database or server as input);
a second interface transmission circuit electrically coupled to a display terminal (Id., structure connecting to user terminals over a network, including coder and transcoding policy receiver) to negotiate a maximum output bandwidth with the display terminal (§§ 1, 3.1; user defines maximum bandwidth available)
such that the first interface transmission circuit compares an input data bandwidth of a data signal received from the image source and the maximum output bandwidth (§ 3.1, transcoding policy resolver uses user-defined settings including maximum bandwidth to select transcoding policies);
a color conversion circuit (id., transcoding policies include specific color transcoding policies); and
an image compression circuit (Fig. 1, coder);
wherein when the maximum output bandwidth is smaller than the input data bandwidth, the image compression circuit is configured to perform image compression on the data signal (§ 3.1, adaptive compression based on user-defined settings including maximum bandwidth)
and/or the color conversion circuit is configured to perform color coding conversion on the data signal (§§ 1, 2, 3.1; various color transcoding schemes including 1-bit black and white, 8-bit grayscale, and different levels of color compression)
so that the processed data signal has the input data bandwidth being smaller than or equal to the maximum output bandwidth (§§ 3, 5, 6; “maximum bandwidth” by definition),
and wherein the processed data signal is further transmitted by the first interface transmission circuit to the display terminal (Fig. 1, output of coded video to client terminals through network).


Regarding claim 5, Cucchiara teaches the device of claim 1, wherein when the maximum output bandwidth is larger than the input data bandwidth, the second interface transmission circuit reconnects to the display terminal and negotiates an output bandwidth that is larger than or equal to the input data bandwidth and is closest to the input data bandwidth (§ 4, if bandwidth is not a constraint, the video is to be transcoded to minimize distortion; § 5, transcoding at the highest quality).

Regarding claim 8, Cucchiara teaches the device of claim 1, wherein the color coding conversion that the color conversion circuit performs on the data signal comprises a color format conversion, a color depth coding[,] or a combination thereof (§ 2, various color transcoding schemes including 1-bit black and white, 8-bit grayscale, and different levels of color compression).

Regarding claim 9, Cucchiara teaches the device of claim 1, wherein the first interface transmission circuit corresponds to a first image interface format, the second interface transmission circuit corresponds to a second image interface format different from the first image interface format, and the second interface transmission circuit is further configured to convert the data signal from the first image interface format to the second image interface format (§ 1, intermedia transcoding).  Any argument that the statement in Cucchiara § 1 that “we will focus only on intramedia video transcoding” indicates that Cucchiara teaches away from or discourages intermedia transcoding will be considered unpersuasive as not relevant to the claim rejection over Cucchiara under 35 U.S.C. § 102.  M.P.E.P. § 2123.

Regarding claim 10, Cucchiara teaches a method comprising:
by a first interface transmission circuit, comparing an input data bandwidth of a data signal received from an image source and a maximum output bandwidth negotiated by a second interface transmission circuit with a display terminal (§ 3.1, transcoding policy resolver uses user-defined settings including maximum bandwidth to select transcoding policies);
performing image compression on the data signal by an image compression circuit (§ 3.1, adaptive compression)
and/or performing color coding conversion on the data signal by a color conversion circuit (§§ 1, 2, 3.1; various color transcoding schemes including 1-bit black and white, 8-bit grayscale, and different levels of color compression)
when the maximum output bandwidth is smaller than the input data bandwidth (§ 3.1, user-defined settings used to determine compression parameters include maximum bandwidth)
so that the processed data signal has the input data bandwidth being smaller than or equal to the maximum output bandwidth (§ 3, 5, 6; definition of “maximum bandwidth”); and
transmitting the processed data signal by the second interface transmission circuit to the display terminal (Fig. 1, output of coded video to client terminals through network).

Regarding claim 14, Cucchiara teaches the method of claim 10, further comprising:
reconnecting to the display terminal and negotiating an output bandwidth that is larger than or equal to the input data bandwidth and is closes to the input data bandwidth by the second interface transmission circuit when the maximum output bandwidth is larger than the input data bandwidth (§ 4, if bandwidth is not a constraint, the video is to be transcoded to minimize distortion; § 5, transcoding at the highest quality).

Regarding claim 17, Cucchiara teaches the method of claim 10, wherein the color coding conversion that the color conversion circuit performs on the data signal comprises a color format conversion, a color depth coding[,] or a combination thereof (§ 2, various color transcoding schemes including 1-bit black and white, 8-bit grayscale, and different levels of color compression).

Regarding claim 18, Cucchiara teaches the method of claim 10, wherein the first interface transmission circuit corresponds to a first image interface format, the second interface transmission circuit corresponds to a second image interface format different from the first image interface format (§ 1, intermedia transcoding), [and] the method further comprises:
converting the data signal from the first image interface format to the second image interface format (id.).  Any argument that the statement in Cucchiara § 1 that “we will focus only on intramedia video transcoding” indicates that Cucchiara teaches away from or discourages intermedia transcoding will be considered unpersuasive as not relevant to the claim rejection over Cucchiara under 35 U.S.C. § 102.  M.P.E.P. § 2123.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 15, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Cucchiara in view of U.S. Patent Application Publication No. 2005/0129123 A1 (“Xu”).  Claims 6, 7, 15, and 16 are directed to the maximum output bandwidth being variable, and amending the transcoding correspondingly.  The Cucchiara forward adaptive quantization (§ 2) is not sufficient to anticipate these limitations.  However, Xu, directed to a video transcoder, teaches with respect to claim 6 the device of claim 1,
wherein the second interface transmission circuit is further configured to determine a wire transmission ability between the second interface transmission circuit and the display terminal to determine the maximum output bandwidth according to a plurality of output bandwidths supported by the display terminal and the wire transmission ability (Xu ¶¶ 0025–26, coder estimates available channel bandwidth by receiving feedback parameters from the client; ¶ 0029, specific preferred or required bit rates by client devices; ¶¶ 0002, 0034, 0045, changes in bandwidth).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Cucchiara to detect a change in bandwidth, as taught by Xu, in order to transmit video over large networks with differing bandwidths over an area.  Xu ¶ 0002.

Regarding claim 7, Cucchiara in view of Xu teaches the device of claim 6, wherein the second interface transmission circuity amends a supported output bandwidth of display terminal identification information according to the wire transmission ability and transmits the supported output bandwidth to the image source through the first interface transmission circuit such that the image source amends the input data bandwidth of the data signal according to the supported output bandwidth and retransmits the data signal (Xu ¶ 0045, “adjusting the streaming bitstream as a function of changes in network bit-rates/bandwidth”).

Regarding claim 15, Cucchiara in view of Xu teaches the method of claim 10, further comprising:
determining a wire transmission ability between the second interface transmission circuit and the display terminal by the second interface transmission circuit (Xu ¶¶ 0025–26, coder estimates available channel bandwidth by receiving feedback parameters from the client); and
determining the maximum output bandwidth by the second interface transmission circuit according to a plurality of output bandwidths supported by the display terminal and the wire transmission ability (¶ 0029, specific preferred or required bit rates by client devices; ¶¶ 0002, 0034, 0045, changes in bandwidth).

Regarding claim 16, Cucchiara in view of Xu teaches the method of claim 16, further comprising:
amending a supported output bandwidth of display terminal identification information by the second interface transmission circuit according to the wire transmission ability (Xu ¶ 0045, “adjusting the streaming bitstream as a function of changes in network bit-rates/bandwidth”); [and]
transmitting the supported output bandwidth by the second interface transmission circuit to the image source through the first interface transmission circuit such that the image source amends the input data bandwidth of the data signal according to the supported output bandwidth and retransmits the data signal (id.).

Allowable Subject Matter
Claims 2–4 and 11–13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claims 2 and 10 are directed to performing decompression on an image signal if it is determined to not be in a standard image format.  Cameras and workflow that produce non-standard output are known in the art, but the claimed selective transcoding of non-standard input images is considered patentable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0077434 A1
US 2006/0235883 A1
US 6970602 B1
US 2004/0022389 A1
US 2003/0185302 A1
DE 10 2016 209 125 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487